Citation Nr: 0123237	
Decision Date: 09/25/01    Archive Date: 10/02/01	

DOCKET NO.  95-33 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved disability pension is the subject of 
a separately docketed decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1948 to 
October 1957 and from October 1958 to October 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
previously disallowed claim for service connection for 
post-traumatic stress disorder (PTSD).  The RO had previously 
disallowed the veteran's original claim for service 
connection for PTSD in August 1993.  The veteran did not 
appeal that determination.  

In March 1995 the veteran requested that the claim be 
reopened.  After receipt of additional medical evidence, the 
RO reviewed the claim further in February 1996 and again 
found that no new and material evidence had been submitted.  
Thereafter, a large quantity of additional material pertinent 
to the stressor issue was received from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO issued supplemental statements of the 
case in July 2000 and October 2000 which did not confirm the 
denial on the basis that no and material evidence had been 
submitted; but rather confirmed the denial of service 
connection on the basis that a stressor for PTSD had not been 
adequately documented in the record.  The Board finds that 
the discussion of the merits of the claim represents a 
recognition by the RO that the USASCRUR material constitutes 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) and that the claim has been reopened.  Since that 
finding is favorable to the veteran, it is not subject to 
further review on appeal.  Nolen v. Gober, 222 F.3d 1356 
(2000).  The adjudication herein will proceed to the merits 
of the PTSD claim.  




FINDINGS OF FACT

1.  The veteran's military service included duty in Korea 
during the Korean conflict; his decorations include the 
Korean Service Medal with three Bronze Service Stars.  

2.  The veteran's service in Korea did not include combat 
with the enemy.

3.  The record contains credible evidence supporting the 
veteran's allegations of exposure to stressful events in 
Korea; specifically, exposure to shelling by the U.S.S. 
Missouri and the evacuation from Hungnam.  

4.  A preponderance of the medical evidence supports a 
finding that the veteran currently has PTSD which cannot be 
disassociated from stressful events he was exposed to during 
his Korean service.


CONCLUSION OF LAW 

Service connection for PTSD is in order as the disability has 
been diagnosed and stressful events which were consistent 
with the veteran's service have been documented.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991); 38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I.  Factual Background

Service department records show that the veteran served in 
Korea from November 1950 to October 1951, from April to July 
1952 and from September 1953 to November 1954.  His port of 
debarkation in November 1950 was Hungnam, Korea and he left 
Korea from Inchon in October 1951.  During the period from 
November 1950 to April 1952 he was assigned to Headquarters 
and Headquarters Company of the 532d Engineer Boat and Shore 
Regiment (532d EBSR).  His duties during his first tour in 
Korea were truck driver and light vehicle driver.  The 
veteran's medals and decorations include the Korean Service 
Medal with three Bronze Service Stars.  

The veteran's service medical records contain no reference to 
combat or stress-related psychiatric complaints or 
abnormalities.  In December 1948 the veteran was evaluated 
and found to have a severe passive dependency reaction.  

In October 1992 the veteran filed a claim for VA compensation 
and pension, claiming "post war trauma experience disability" 
as a disorder for which service connection was claimed.  

The veteran underwent a VA psychiatric examination in April 
1993.  He related that he had worked as a cabinet maker and 
punch press operator until 1989 when he "suffered diminished 
memory" and began to be confused.  He claimed that he had 
been confused for 20 or 30 years and had a history of 
nightmares, depression, mood swings, dizziness, 
disorientation, hearing voices and nervousness in crowds.  
The examiner indicated the veteran was really unable to 
provide a history.  He was slow and baffled in appearance and 
looked as if he were hallucinating.  The examiner concluded 
that the veteran most likely had a chronic undifferentiated 
schizophrenia with perhaps some paranoid features, possibly 
with dementia mixed in.  The veteran was severely impaired 
and his prognosis for change was poor.

The veteran submitted a June 1993 statement, prepared by his 
daughter, summarizing the events he claimed as stressors for 
PTSD.  He recalled that 3 or 4 times per week a plane, 
referred to as "Bedcheck Charlie," flew over the American 
tents in Korea and dropped explosives, forcing them to race 
to foxholes.  Some individuals did not make it, and he would 
then have to recover body parts of friends.  He also recalled 
that a Sergeant Rodriguez had been upset visibly in the mess 
hall, complaining that he just couldn't take it anymore, and 
had then gone out behind the tent, put his rifle barrel in 
his mouth, and pulled the trigger.  The veteran claimed that 
this had taken place in Hungnam while the Battleship Missouri 
was blowing up an air base.  The battleship fired over head 
continuously at night and he would never know whether he 
would make it to the next day.  He related that they felt as 
if they were losing their minds, and they had the Chinese at 
their backs also.  The veteran claimed that when the Chinese 
surrounded the Marines in Hungnam many had frozen to death, 
and they had to go through the bodies to find anyone who 
might still be alive.  He claimed that in Inchon bodies, 
including children, would wash up with the tide.  He claimed 
that he still had nightmares relating to his experiences in 
Korea.  He indicated that he had been with the 24th Infantry 
Division, of the 45th Infantry Division, of the 532d EBSB.  
Enclosed with the statement was a copy of a map taken from a 
service department publication showing events in the Korean 
War.  The veteran marked in red ink the places where he had 
served.  

The veteran underwent a neuropsychological evaluation in 
January 1995 to assess memory and concentration complaints 
presumed secondary to PTSD and alcohol dependence.  On that 
evaluation it was concluded that in view of the veteran's 
history of psychiatric disorder, presumed learning 
disability, alcoholism, reported head trauma (as well as 
deficits in language, visual spatial functioning and motor 
slowness), a diagnosis of dementia with multiple etiologies 
was suggested.

In a February 1995 statement, the veteran's wife reported 
being told by the veteran's mother that the veteran had 
returned from the war a completely different person.  He was 
afraid of loud noises and would withdraw a lot.  She 
described episodes which she described as "fits," the first 
of which occurred in 1967, in which he would "go crazy" and 
people were afraid of him.  On other occasions he would not 
talk to anyone or eat for days.  A March 1995 statement from 
a sister of the veteran on behalf of herself and two other 
sisters described such behavior.  The veteran would fight 
"like a wild person" and have to be subdued but would never 
remember afterward what had happened.  She related that after 
the veteran's return from Korea he was a different person and 
was hard to be around.  

The veteran was admitted to a VA hospital in August 1995 as a 
result of suicidal thoughts.  He had felt depressed for 3 to 
4 weeks and had had suicidal thoughts for 2 or 3 weeks.  His 
complaints included loss of interest in activity, poor sleep, 
poor appetite, thoughts of friends killed in Korea and 
psychomotor retardation.  He had difficulty watching war 
movies.  He heard people calling his name and the phone 
ringing but had no visual hallucinations.  He was discharged 
the following month with psychiatric diagnoses on Axis I of 
PTSD, major depression without psychotic features, and 
alcohol dependence in partial remission.  

The veteran submitted a statement in February 1996 in which 
he reiterated past stressor contentions and provided some 
additional information.  He stated that while stationed on 
Wammadoe Island in Inchon harbor, North Korean planes dropped 
bombs on the island 3 or 4 times a week at about midnight.  
He stated that during the period of the bombing, an American 
jet crashed and the general's cook was killed.  This event 
occurred during the summer.  He further stated that while 
stationed at Hungnam he was a security guard in a building, 
and that "when I left I turned the two fire barrels over and 
burned the building down and it was a large building.  
Everyone was leaving and I took it upon myself to burn it 
down because there were other fires and I could tell that 
everything was being destroyed."  

The veteran was hospitalized by the VA in February 1998 
because of suicidal thoughts.  He had been arguing with his 
wife over finances and communication problems.  He had been 
abstaining from alcohol for three years.  His mood improved 
greatly with medication.  The veteran was discharged in March 
1998 with diagnoses on Axis I of PTSD and recurrent major 
depression.

VA outpatient treatment records dated from 1993 to just 
recently show treatment for major depression, PTSD and 
alcohol dependence.  The records show regular visits with a 
psychiatric nurse for treatment of chronic PTSD.  Regarding 
recalled stressor incidents, treatment entries contain 
references to nightmares and intrusive recollections 
concerning wartime experiences, including dreams of dead 
bodies.  In a July 2000 entry, the veteran recalled seeing 
bodies of the dead floating in and out with the tides.  He 
described entering a hooch at Inchon where 2 adults and 
2 children had been shot dead.  He related that his unit had 
been sent to Hungnam in the winter of 1950 where it had 
assisted in meeting the Marines withdrawing from the Chosin 
Reservoir.  He reported that he had gone into the town of 
Hungnam while the U.S.S. Missouri was firing at the Chinese 
positions and that the shells were going overhead.  He had 
been in an old building during the shelling where he 
discovered that everyone else had evacuated and he was alone.  
He was quite scared but was able to make his way back to 
where the ships were preparing to leave.  He stated that as 
his ship left, preplaced explosives blew up buildings in 
Hungnam Harbor.  

The record contains a history of the U.S.S. Missouri 
excerpted from the Dictionary of American Naval Fighting 
Ships, Vol. IV, pages 393 to 395, covering the entire period 
since the commissioning of the ship in June 1944.  The 
excerpt relates that the Missouri arrived in Inchon in 
September 1950 and conducted bombardment missions from 
October 12 through October 26, in the Chongjin and Tanchon 
areas and at Wonsan.  After screening carriers eastward of 
Wonsan, she moved into Hungnam on the 23rd of December to 
provide gunfire support about the Hungnam defense perimeter 
until the last UN troops, the U. S. 3d Infantry Division, 
were evacuated by sea on Christmas Eve. 

In November 1999 the USASCRUR furnished copies of Command 
Reports from the 532d Engineer Boat and Shore Regiment (EBSR) 
for the period from December 1950 to April 1951.  According 
to the report, in December 1950 the 532d EBSR began movement 
to the port of Hungnam.  While the port was operating below 
capacity, the advent of large enemy forces in North Korea was 
becoming apparent and brought about general reverses for the 
UN forces.  On December 9, instructions pertaining to the use 
of the port for evacuation were received.  The regimental 
mission was narrowed to the outloading of oceangoing ships at 
dockside.  The evacuation period was one of "intense 
pressure."  Evacuation of casualties was a moderate problem 
for the regimental medical detachment.  After UN forces 
encountered overwhelming enemy numbers, the flow of 
casualties was heavy.  As many as 711 casualties were 
evacuated in a 24-hour period.  Most of the Headquarters 
Company were evacuated in advance of the final withdrawal.  
All elements were withdrawn on December 24, 1950.  In January 
1951 the unit operated port facilities at Ulan.  The 
following month was spent shipping the unit to Inchon.  In 
March 1951 the unit operated the port at Inchon and expanded 
the availability of the tidal basin.  These operations 
continued through April 1951.  

The veteran underwent a VA psychiatric examination in May 
2000.  When asked about stressful events in service, he 
indicated that the primary event was when his buddy, Sergeant 
Rodriguez, killed himself.  Other stressful events included 
seeing four people who had been shot and killed in a hut as 
well as bodies washing up on shore.  He had dreams about 
bombs.  When told that specificity would be desired regarding 
the time and place of these incidents, he stated that he did 
not know dates or places.  The diagnoses were schizophrenia 
(most likely paranoid), dementia and PTSD.  

II.  Analysis

As an initial matter, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was made law.  
In general, the VCAA provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified 
at 38 U.S.C.A. § 5103A).  VA issued regulations to implement 
the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The effective date provisions of the VCAA apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  In a Memorandum issued by 
the VA General Counsel in November 2000, it was determined 
that the provisions of Title 38 created or amended by the 
Act, to include the duty to assist provisions of 38 U.S.C. § 
5103A, applied to claims pending on the date of the enactment 
of the VCAA.  It appears that the provisions of the VCAA 
apply to this claim.  

The VCAA and its implementing regulation essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law.  In addition, the VA made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has had multiple VA examinations and every possible attempt 
to verify his stressor allegations through official 
challenges and such attempts have in fact produced a large 
quantity of relevant information.  The veteran and his 
accredited representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran and his representative have pointed 
to no existing records which would be pertinent to the issue 
currently under consideration, and the Board has identified 
none from the record.  The Board is satisfied that the VA has 
met its duty to assist the veteran in the development of all 
facts pertinent to his claim.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VCAA and its implementing regulation.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).  VA regulations also provide 
that, notwithstanding the lack of a diagnosis in service, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

A VA regulation, 38 C.F.R. § 3.304 (2000), sets forth the 
substantive elements required to establish service connection 
for PTSD.  The version of the regulation in effect before 
March 7, 1997, provided that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

Effective March 7, 1997, the regulation was amended to read 
as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the outcome is the same under 
either the old or the new version of 38 C.F.R. § 3.304(f).  

The veteran has a complicated, long-term psychiatric history 
which goes back to even before he served in Korea, and 
involves diagnosis and treatment of various disorders, 
including schizophrenia, dementia, major depression, PTSD, 
and alcohol dependence.  The diagnosis of PTSD must be 
regarded as well established, notwithstanding the presence of 
the other significant disorders.  The dispute on appeal 
relates instead to the sufficiency of the evidence 
documenting the occurrence of the various events claimed as 
stressors for PTSD.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. §  
1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations about the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1998);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  Despite the presence of other 
psychiatric diagnoses, including schizophrenia, the record on 
appeal contains numerous VA medical reports showing a 
diagnosis of PTSD; however, the diagnoses were based on 
history reported by the veteran without verification of 
stressors.  

In the present case, the veteran's service in a war zone is 
clearly documented, but it is neither claimed nor shown that 
he participated in actual combat operations per se.  His 
medals and decorations did not include any citations awarded 
on the basis of combat duty.  The unit to which he was 
assigned was responsible for operation of a port and his 
specific job was that of a vehicle driver.  Since he did not 
engage in combat, his accounts of stressors may not be 
accepted at face value and require credible supporting 
evidence.  

The stressor events cited by the veteran consist of various 
incidents associated with the evacuation of Hungnam, the 
occupation of Inchon, and the suicide of a fellow serviceman, 
Sergeant Rodriguez.  In August 2000 the RO asked the veteran 
to provide additional information concerning Sergeant 
Rodriguez, but the veteran was unable to provide adequate 
information, and it is clear that further development would 
not be fruitful.  The events involving his assignment at 
Inchon are by their nature inherently unverifiable (dead 
people in a hooch, bodies washing up with the tides, etc.)  
However, the events surrounding the evacuation of Hungnam 
fall into a different category.  The evacuation from Hungnam 
following the loss of the Chosin Reservoir is a documented 
historical event, as is the shelling by the U.S.S. Missouri.  
The participation of the veteran's unit and the events 
surrounding the evacuation is documented in service 
department documents.  The Command Reports refer specifically 
to the evacuation of large numbers of casualties.

While the extent or stressful character of the veteran's 
involvement in these events is not directly established, the 
information of record is sufficient to place the veteran at 
the scene and imbue his allegations with substantial 
credibility.  Such information constitutes sufficient 
"credible supporting evidence" to warrant acceptance of the 
veteran's allegations regarding exposure to shelling by the 
U.S.S. Missouri and the evacuation from Hungnam as stressors 
for PTSD.  

Although the record presents a basis for the granting of 
service connection for PTSD, the present service connection 
award is limited to PTSD alone.  All disability due to 
coexisting organic and functional psychiatric pathology has 
not been claimed and may not be considered for rating 
purposes.  The veteran has a long history of nonservice-
connected psychiatric problems unrelated to service, 
beginning with a notation of a personality disorder in 1948, 
and a large portion of his current psychiatric impairment is 
apparently due to schizophrenia, alcohol dependence and 
dementia.  The scope of the current decision does not include 
any determination as to precisely which findings and 
manifestations of psychiatric impairment are related to PTSD 
and which are related to his multiple non-service-connected 
disorders.  The task of differentiating between which 
psychiatric symptomatology is due to the service-connected 
PTSD and which is not is left for initial consideration by 
the RO in assigning an initial disability rating pursuant to 
the present award.  


ORDER

Service connection for PTSD is granted.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

